Citation Nr: 1746079	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, also noted as Lewy body dementia, to include as due to herbicide exposure.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3. Entitlement to service connection a neurological condition, to include a diagnosis of diabetic neuropathy, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II.

4. Service connection for genitourinary condition, diagnosed chronic kidney disease, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II.

5. Service connection for a gastrointestinal disorder, diagnosed as gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.

6. Entitlement to service connection for headaches, to include as due to herbicide exposure.

7. Entitlement to service connection for a psychiatric disorder, claimed as depression, to include as due to herbicide exposure.

8. Entitlement to service connection for a heart condition, diagnosed as coronary artery disease (CAD), to include as due to herbicide exposure.

9. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

10. Entitlement to service connection for a skin condition, with diagnosis of a soft tissue sarcoma, to include as due to herbicide exposure.

11. Entitlement to service connection for a respiratory condition, with diagnosis of lung cancer, to include as due to herbicide exposure and as secondary to soft tissue sarcoma.

12. Entitlement to service connection for arthritis, claimed as joint pain, swelling, weakness, and dysfunction in the hands, wrists, elbows, arms, shoulders, neck, knees, calves, legs, feet, and toes.

13. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

14. Entitlement to service connection for brittle nails.

15. Entitlement to service connection for syphilis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service
ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to February 1967.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in January 2012 (Parkinson's) and May 2013 (all others) by the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2017, the Veteran was scheduled for a videoconference hearing before the undersigned Veterans Law Judge.  He was unable to attend due to health concerns and his representative presented his case in his stead.

Evidence in the claims file and information from his representative at the hearing in this case demonstrate that the Veteran is terminally ill and in hospice.  Therefore, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The 14 issues other than Parkinson's disease, were perfected for appeal recently in September 2017.  On the day of the hearing, the issues were certified to the Board by the RO and the Veteran's representative submitted a VA Form 646.  Due to the urgency of resolving all matters within the Board's jurisdiction, the Veteran's representative waived any additional notification letters regarding the status of the appeal and any remaining time to submit additional argument or evidence.  Thus, the Board will consider all 15 issues over which it now has jurisdiction.

Medical problems list indicates psychiatric symptoms including depression, anxiety, and memory loss.  The exact diagnosis of the Veteran's psychiatric condition, or if in fact his psychiatric condition is separate from his Parkinson's disease, is unclear.  Nonetheless, for purposes of adjudicating the service connection claims before the Board, the Board has recharacterized his claim of service connection for depression to one for service connection for a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of service connection for GERD, headaches, a psychiatric disorder, hypertension, arthritis, erectile dysfunction, brittle nails, and syphilis are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran served at Korat and Don Muang Royal Thai Royal Air Force Bases (RTAFB) and was exposed to herbicides agents while stationed in Thailand.

2.  The Veteran has current diagnoses for Parkinson's disease, diabetes mellitus, type II, CAD, and soft cell sarcomas of the lung and upper right extremity/right shoulder, all of which were presumptively caused by herbicide exposure.

3.  The Veteran's chronic kidney disease and diabetic neuropathy were caused by his now service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease, diabetes mellitus, type II, CAD, and soft cell sarcomas of the lung and upper right extremity/right shoulder, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for chronic kidney disease and diabetic neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service. 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  These diseases include diabetes mellitus, type II; ischemic heart disease (IHD), including CAD and acute, subacute, and old myocardial infarction; Parkinson's disease; soft cell sarcomas; and respiratory cancers, including of the lung.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Additionally, for Air Force Veterans who served at certain RTAFBs, including Korat and Don Muang as security policemen, security patrol dog handlers, members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation, or other credible evidence of record.  Veterans Benefits Administration Manual M21-1, IV.ii.1.H.5.b.

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities. 38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Analysis

The medical evidence of record demonstrates that the Veteran has Parkinson's disease, diabetes mellitus type II, and CAD.  All of these are diseases are presumptively related to herbicide exposure, assuming that herbicide exposure has been shown.  38 C.F.R. § 3.309(e).  The Veteran has also been diagnosed with sarcoma of the lung and shoulder.  Since respiratory cancers, like lung cancer, are presumptive conditions for herbicide exposure.  Id.  There is an indication that the malignant neoplasm described as affecting the soft tissue of the right upper limb and shoulder.  Thus, the shoulder sarcoma falls under the presumptive provisions as well.  Id.  It appears that each of these manifested to at least a compensable degree.

The evidence shows that the Veteran was stationed at Korat and Don Muang RTAFBs during service.  He describes that for a 10 day period he was given a temporary work detail at Korat which required him to spend a lot of time outside near the base perimeter clearing debris, sometimes moving containers, and being on guard duty.  At Don Muang, he states that he destroyed classified documents by burning them near the base perimeters.  Finally, he states that, before his barracks were completed, he was staying at a hotel off base.  To get to the hotel, he commuted by bus daily to his duty station, where he was greeted by fog every morning which he believes was the spraying of herbicides.  He also states that once housed on base, his barracks were located between the flightline and the perimeter fence.  The Board finds these statements credible to establish exposure to herbicides for service on the perimeter on a facts found basis when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Therefore, the Board concludes that service connection is warranted for Parkinson's disease, diabetes mellitus, type II, CAD, and sarcomas of the lung and right upper extremity and shoulder.

With regard to secondary service connection, it is well-known that diabetes can cause many other medical problems.  Medical evidence of record demonstrates that the Veteran's renal (kidney disease) is due to diabetes.  Further, the Veteran's ankle and foot doctor has described neurological problems have been as being related to diabetic neuropathy has been noted in other medical records.  Therefore, when resolving reasonable doubt in the Veteran's favor, service connection is warranted on a secondary basis for these two conditions.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for Parkinson's is granted.

Service connection for diabetes mellitus, type II, is granted.

Service connection for chronic kidney disease, as secondary to service-connected diabetes mellitus, type II, is granted.

Service connection for diabetic neuropathy, as secondary to service-connected diabetes mellitus, type II, is granted.

Service connection for CAD is granted.

Service connection for soft tissue sarcoma of the lung is granted.

Service connection for soft tissue sarcoma of the right upper extremity and right shoulder is granted.

REMAND

Although the above claims are granted, the Board finds that the remaining claims should be remanded further development.  Although the Veteran may not be in a condition to attend an examination, medical opinions, as outlined below, regarding the remaining conditions are nonetheless warranted.  This will necessarily be done on the basis of the medical evidence of record.

The Board also acknowledges that two of the disabilities for which the Veteran has been service connected-diabetes mellitus, type II, and Parkinson's-are complicated diseases that can effect multiple body systems or affect several body parts.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (directing VA to rate compensable complications of diabetes separately in most instances); 38 C.F.R. § 4.124a, DC 8004 (establishing a minimum rating for residuals).  As a result, the Board recognizes that, after rating diabetes and Parkinson's, some of the inquiries requested may become moot.  However, the Board cannot anticipate at this juncture whether and the extent to which this will occur and so the remaining claims are not yet moot.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the following medical opinions regarding the Veteran's claimed conditions from appropriate medical professionals.  The Veteran will likely not be able to attend a medical examination, so a thorough review of the entire claims file and any available medical records should be undertaken.  

Please provide opinions, with a complete rationale, for the following:

(A) Is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD, migraine headaches, or hypertension were incurred in or are related to service, to include exposure to herbicides?

(B) Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was incurred in or is related to service, or was caused or aggravated by diabetes mellitus, type II?

(C)  Is it at least as likely as not that the Veteran's arthritis was incurred in or within a year after separating from service, or is related to service?

(D) Is it at least as likely as not (50 percent probability or greater) that the Veteran's syphilis was incurred in or is related to service?

(E) Confirm whether there is a diagnosis related to the Veteran's brittle nails.  If so, is it at least as likely as not (50 percent probability or greater) any diagnosed disorder was incurred in or is related to service?

(F) Finally, confirm the diagnoses, if any, for a psychiatric disorder.  For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder was incurred in or are related to service, to include as due to herbicide exposure?

The Veteran's herbicide exposure is to be presumed. Where the Veteran has claimed that a condition is due to herbicide exposure, a negative opinion cannot be based solely on the non-inclusion of the diagnosed condition on the presumptive list.

2.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


